DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments of claims submitted on 09/24/2021 have been considered and entered.  Claims 1, 13 and 17 have amended.  Therefore, claims 1-20 are now pending in the instant application.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 10/27/2021.

The application has been amended as follows: Claims 1, 13 and 17 have been amended.  

1. (Currently Amended) A heat shield assembly, comprising: 
a first heat shield segment having a first end and a second end spaced from the first end; and

wherein the heat shield retainer is radially secured via the radial extension, 
the radial extension comprises a distal portion, a proximal portion, a first side portion, and a second side portion, the distal portion is disposed opposite the torque bar aperture from the proximal portion, the first side portion is disposed opposite the torque bar aperture from the second side portion, and the first and second side portions extend from the distal portion to the proximal portion;
the torque bar is configured to be received radially between the distal portion of the radial extension and the proximal portion of the radial extension such that a radially outermost surface of the torque bar is disposed radially inward from the distal portion and a radially innermost surface of the torque bar is disposed radially outward from the proximal portion of the radial extension, and
the torque bar aperture is at least partially defined by the distal portion of the radial extension, , the first side portion of the radial extension, and the second side portion of the radial extension.

13. (Currently Amended) A wheel assembly, comprising: 
a wheel having a rim and configured to rotate about an axis;
a torque bar disposed radially inward of the rim;
a heat shield segment having a first end and a second end spaced from the first end; and
a heat shield retainer including a radial extension and a torque bar aperture disposed in the radial extension, the torque bar aperture configured to receive the torque bar,
wherein the heat shield retainer is radially secured via the radial extension,
the radial extension comprises a distal portion, a proximal portion, a first side portion, and a second side portion, the distal portion is disposed opposite the torque bar aperture from the proximal portion, the first side portion is disposed opposite the torque bar aperture from the second side portion, and the first and second side portions extend from the distal portion to the proximal portion;
the torque bar is configured to be received radially between the distal portion of the radial extension and the proximal portion of the radial extension such that a radially outermost surface of the torque bar is disposed radially inward from the distal portion and a radially innermost surface of the torque bar is disposed radially outward from the proximal portion of the radial extension, and
the torque bar aperture is at least partially defined by the distal portion of the radial extension, , the first side portion of the radial extension, and the second side portion of the radial extension.

17. (Currently Amended) A method for assembling a heat shield assembly, comprising:
positioning a heat shield segment first end adjacent a heat shield segment second end;
sliding a heat shield retainer to engage the heat shield segment first end and the heat shield segment second end; and
positioning a torque bar to extend through a torque bar aperture disposed in a radial extension of the heat shield retainer,
wherein the radial extension comprises a distal portion, a proximal portion, a first side portion, and a second side portion, the distal portion is disposed opposite the torque bar aperture from the proximal portion, the first side portion is disposed opposite the torque bar aperture from the second side portion, and the first and second side portions extend from the distal portion to the proximal portion;
the distal portion of the radial extension and the proximal portion of the radial extension such that a radially outermost surface of the torque bar is disposed radially inward from the distal portion and a radially innermost surface of the torque bar is disposed radially outward from the proximal portion of the radial extension, and 
the torque bar aperture is at least partially defined by the distal portion of the radial extension, the proximal portion of the radial extension, the first side portion of the radial extension, and the second side portion of the radial extension.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 13 and 17, the closest prior art of Thorp et al. ‘845 discloses a heat shield assembly of a wheel assembly, wherein the heat shield assembly comprising: a first heat shield segment (312), a heat shield retainer (316) including a radial extension and a torque bar aperture disposed in the radial extension (70) for receiving a torque bar, wherein the radial extension comprises a distal portion and a proximal portion, wherein the torque bar is configured to be received radially between the distal portion and the proximal portion such that a radially outermost surface of the torque bar is disposed radially inward from the distal portion and a radially innermost surface of the torque bar is disposed radially outward from the proximal portion of the radial extension.  
However, prior art fails to disclose the radial extension comprises a first side portion, and a second side portion, the first side portion is disposed opposite the torque bar aperture from the second side portion, and the first and second side portions extend from the distal portion to the proximal portion, wherein the torque bar aperture is at least partially defined by the distal portion of the radial extension, the proximal portion of the radial extension, the first side portion of the radial extension, and the second side portion of the radial extension.
.  
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MAHBUBUR RASHID/Examiner, Art Unit 3657          

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657